Case 1:18-cr-00011-HSM-CHS Document 576-9 Filed 03/29/21 Page 1 of 6 PageID #:
                                  12269
                                                                    02-042500
Case 1:18-cr-00011-HSM-CHS Document 576-9 Filed 03/29/21 Page 2 of 602-042504
                                                                      PageID #:
                                  12270
Case 1:18-cr-00011-HSM-CHS Document 576-9 Filed 03/29/21 Page 3 of 602-042505
                                                                      PageID #:
                                  12271
Case 1:18-cr-00011-HSM-CHS Document 576-9 Filed 03/29/21 Page 4 of 602-042506
                                                                      PageID #:
                                  12272
Case 1:18-cr-00011-HSM-CHS Document 576-9 Filed 03/29/21 Page 5 of 602-042507
                                                                      PageID #:
                                  12273
Case 1:18-cr-00011-HSM-CHS Document 576-9 Filed 03/29/21 Page 6 of 602-042508
                                                                      PageID #:
                                  12274
